Citation Nr: 0903935	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In June 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran's service-connected disabilities include a 30 
percent disability rating for degenerative arthritis of the 
left knee, a 20 percent disability rating for postoperative 
residuals of a left knee meniscectomy, a 20 percent 
disability rating for osteoarthritis of the sacroiliac joints 
with low back pain, a 10 percent disability rating for 
depression, and a noncompensable rating for right thigh burn 
scars.  Her combined disability rating is 60 percent and she 
is in receipt of a total rating based on individual 
unemployability based on her service-connected disabilities.

3.  The veteran's service-connected disabilities do not cause  
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands. 


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing or a special home adaptation grant are not met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.809 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in January 2007 and May 2007.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing her claim, 
and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in the May 
2007 correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
under Chapter 11 for permanent and total disability due to 1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair. 38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, under Chapter 11, will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremities of 31/2 inches or more, will be taken as loss of 
use of the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 4.63.

Factual Background

The veteran is service-connected and in receipt of a 30 
percent rating for degenerative arthritis of the left knee; a 
20 percent rating for postoperative meniscectomy of the left 
knee; a 20 percent rating for osteoarthritis of the 
sacroiliac joints with low back pain associated with 
degenerative arthritis of the left knee; a 10 percent rating 
for depression associated with degenerative arthritis of the 
left knee; and a noncompensable rating for burn scars of the 
right thigh.  She has been granted entitlement to individual 
unemployablility from August 30, 2002.

Associated with the claims folder are several medical 
statements dated from September 2001 to August 2002 from 
private health care providers concerning the veteran's 
ability to return to work following the development of a deep 
venous thrombosis in August 2001.  None of the reports 
addressed the veteran's living situation regarding her home.

During a December 2002 VA medical examination, the veteran 
was noted to use a  cane.  The report of a March 2003 VA 
examiner, who examined the veteran for employability, noted 
osteoarthritis in both knees and that to some extent her 
right knee had the same limitations as the service-connected 
left knee.  This report also noted that the veteran had 
worked for the postal service for 17 years, but went on 
medical leave in August 2001 as she could not stand all day 
on concrete due to her knee and back disorders.  The March 
2003 VA examiner also noted that the veteran did not use her 
cane that day but wore a left knee brace.  None of the 
reports mentions any need for specially adapted housing or 
special home adaptation grant.

During her June 2008 Board hearing, the veteran testified 
that she applied for a grant for special adaptive housing at 
the suggestion of her psychiatrist because she had difficulty 
walking or getting around sometimes inside due to her knee 
condition.  The veteran appeared at the hearing with a cane, 
which she testified she took with her in case she fell to 
help her get up, but she also used when walking to support 
her leg.  She told the undersigned that she can walk some in 
the house without the cane.  She also testified that she was 
not blind in either eye; that she was prescribed a wheelchair 
when she first got sick in 2001; that she did not need to use 
the cane constantly; and that she had two rubbery braces for 
her knees that she was told not to wear because of a clotting 
condition.  (See transcript at pp. 3, 4, 6-8).

In this case, the evidence does not demonstrate that the 
veteran is blind in both eyes.  Neither does the evidence 
reveal that the veteran has the loss of use of any lower or 
upper extremity.  Although the evidence demonstrates that the 
veteran is service-connected for disorders of the left knee 
and osteoarthritis of the sacroiliac joints and that she 
sometimes uses a cane both in her home and outside the home 
to assist her in getting up from a fall, the use of the cane 
is not constant.  She testified during her Board hearing that 
she could walk some in her house without the need of her 
cane.  Moreover, at the end of the hearing the veteran was 
able to bend over and pick up something from the floor while 
the cane still rested in her hand.  Further, she testified 
that she used a wheelchair in 2001, but not currently, and 
that she had two braces for her knees, but could not wear 
them.  (See transcript at pp. 6-8, 10).  

Taking into account the veteran's Board hearing and the 
competent medical evidence found in the claims file, it is 
clear that the veteran has not provided objective evidence 
demonstrating the type of functional loss in the extremities 
which would warrant entitlement to benefits based on loss of 
use of an extremity or combination of extremities such as to 
preclude locomotion without an assistive device.  
Accordingly, the preponderance of the evidence is against the 
claim in the absence of qualifying permanent disabilities 
under 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.  There is no evidence in this case to demonstrate 
vision of 5/200 or less in both eyes or to show significant 
functional impairment attributable to her hands.  The 
preponderance of the evidence is against the claim.

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy she may otherwise be.  Under these circumstances, 
entitlement to specially adapted housing is not established.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


